
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1750
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Slaughter (for
			 herself, Ms. Berkley,
			 Mrs. Capps,
			 Ms. DeLauro,
			 Mr. Farr, Mrs. Lowey, Mr.
			 Grijalva, Mr. Hinchey,
			 Ms. Matsui,
			 Ms. Moore of Wisconsin,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Ms. Wasserman Schultz, and
			 Mr. Waxman) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  National Institutes of Health Office of Research on Women’s Health and its
		  continuing leadership and achievements in conducting and supporting biomedical
		  research to improve women’s health.
	
	
		Whereas the National Institutes of Health (NIH) Office of
			 Research on Women’s Health (ORWH) is a leader in the national commitment to
			 research, research training, and science-based education programs on women’s
			 health and sex differences research;
		Whereas the ORWH was originally established in 1990 in
			 response to congressional, scientific, and advocacy concerns regarding the lack
			 of systemic and consistent inclusion of women in NIH-funded clinical research,
			 and the lack of scientific data and information regarding the health of
			 women;
		Whereas the ORWH has made significant progress in
			 developing and implementing policies to ensure the inclusion of women in NIH
			 clinical research, and thus encouraged the increased reporting in scientific
			 literature of sex and gender-related factors in health and clinical trial
			 analysis;
		Whereas the ORWH initiated the “Building Interdisciplinary
			 Research Careers in Women’s Health” program in 1999 and has supported the
			 career development and advancement of approximately 400 early-stage research
			 scientists to become independent researchers and obtain academic promotions at
			 major research institutions throughout the United States;
		Whereas the ORWH initiated the Specialized Centers
			 of Research on Sex and Gender Factors Affecting Women’s Health program
			 in 2002 to support interdisciplinary and sex differences research, from basic
			 to translational to clinical investigations, by accomplished scientists who in
			 2009 alone published 116 journal articles, 176 abstracts, and 63 other
			 publications;
		Whereas the ORWH collaborates with NIH Institutes and
			 Centers to support basic, clinical, population, and translational research in
			 laboratory, clinic, and community settings throughout the United States;
		Whereas the ORWH pursues research efforts to benefit all
			 individuals burdened by diseases and disorders within the ORWH’s mission,
			 including both men and women, older and younger adults, children, minority
			 populations who are disproportionately affected by many of these diseases, and
			 people from economically disadvantaged backgrounds and other understudied or
			 underrepresented populations;
		Whereas ORWH-supported research has dramatically increased
			 vital understanding of sex differences research, from single cells to multiple
			 biological systems and mechanisms, thus prompting sex differences research in
			 endocrinology, immunology, epigenetics, systems biology, neuroscience, as well
			 as in new technology-enabled fields such as genomics, proteomics, and
			 metabolomics;
		Whereas research conducted and supported by the ORWH has
			 been instrumental in revolutionizing policies, research, and programs focusing
			 on the health, prevention, diagnostic, and treatment strategies for girls,
			 women, and their families, leading to remarkable improvements in health and
			 quality of life;
		Whereas the ORWH additionally sponsors education and
			 outreach programs, with materials tailored for diverse audiences, to improve
			 women’s health by disseminating science-based information to women and their
			 families, those at risk for disease, health care educators, and the general
			 public;
		Whereas the ORWH has initiated or participated in
			 collaborative and coordinated research efforts and science-based public
			 education programs in order to maximize the Federal investment in research and
			 synergize expertise across the NIH or with other Federal agencies, and with
			 public and private organizations;
		Whereas ORWH has just completed a farsighted research
			 agenda for the next decade, “Moving Into the Future With New Dimensions and
			 Strategies: A Vision for 2020 for Women’s Health Research” that is based on the
			 culmination of a 2-year strategic planning process, involving more than 1,500
			 leading scientists, women’s health advocates, public policy experts, health
			 care providers, Federal, State, and local elected officials, and the general
			 public in 5 regional scientific meetings;
		Whereas the ORWH research agenda is visionary and
			 addresses six major goals including increasing study of sex differences in
			 basic research studies, incorporating findings of sex differences in the design
			 and application of new technologies, medical devices, and therapeutic drugs,
			 actualizing personalized prevention, diagnostics, and therapeutics for girls
			 and women, creating strategic alliances and partnerships in order to maximize
			 the national and international impact of women’s health research, developing
			 and implementing new communication and social networking technologies to
			 increase understanding and appreciation of women’s health research, and
			 employing innovative strategies to build a well-trained, diverse, and vibrant
			 women’s health research workforce; and
		Whereas ORWH-supported initiatives and programs continue
			 to make strides addressing the expanded concepts of women’s health across the
			 entire lifespan of a woman, while continuing to explore understudied areas of
			 reproductive health and the menopausal transition, developing distinct research
			 career paths for investigators in women’s health, sex differences, and
			 interdisciplinary research, increasing the number of investigator-initiated
			 women’s health research studies in areas such as cardiovascular disease and
			 stroke, musculoskeletal and immune disorders, and mental health and substance
			 abuse, thus increasing the scientific knowledge on the health, diseases,
			 disorders, and conditions that affect diverse populations of women: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 20th anniversary of the
			 National Institutes of Health (NIH) Office of Research on Women’s Health (ORWH)
			 and commends the ORWH for its leadership in research, research training, and
			 science-based education programs;
			(2)recognizes the ORWH-supported extramural
			 and intramural scientists whose studies have improved women’s health, and whose
			 research continues to yield promising discoveries;
			(3)recognizes the volunteers who participate
			 in clinical studies and the patient and professional health organizations who
			 contribute to the shared research goals of preventing, treating, and curing the
			 diseases and disorders within the ORWH’s mission; and
			(4)reaffirms its support for the ORWH and its
			 continued commitment to research to improve women’s health.
			
